B. F. SAFFOLD, J.
The defendant was undoubtedly convicted on his admissions. The evidence, in other respects, tended only to show that he had some opportunity to take the property. In one instance, he was in a bar-room, talking loudly, and apparently drunk; and on being called aside by a witness, and told that he was requested to watch him, he admitted that he had the watch ; but the witness could not afterwards decide whether the defendant knew of what he spoke at the time referred to. Besides, he was a great jester, and, on this account, was called “ clown ” by his associates. This witness was asked by the defence, “ whether or not he had supposed the defendant jested, when he said he had the watch.” The court refused to permit an answer. The witness was also forbidden to answer, whether or not, from a belief that the defendant was drunk at the time of making the admission, he had asked him about it the next morning, when he denied making the admission, and also that he knew anything of the matter.
[1.] The second question called for declarations of the defendant, in his own favor, not constituting part of the res gestee, and not called out by the State. The court rightfully refused to permit it to be answered.
[2.] The first question ought to have been answered. In Raisler v. Springer (38 Ala. 703), a witness was permitted to testify, that a seizure of property by an officer “ was made in an insulting and offensive manner.” The manner in which an act is done — whether rude and offensive, or kind and pleasant — was held to be a matter of fact, open to the observation of the senses, to which a witness may legally testify. Words are nothing except in connection with the intention with which they are used, or taken. The animus of a look, or other ex*108pressions of countenance, is as perceptible to the eye, as words are to the ear, and often much more capable of correct understanding. That this is so, is self-evident.
[3-4.] There was no error in refusing the charges asked. The first was, in effect, that every doubt should be excluded by the evidence, before conviction can be had. It is only “ reasonable ” doubts wliicb the evidence must exclude. The second is incorrect, in defining a reasonable doubt as one for which a reason can be given. Every reason, whether based on substantial grounds or not, does not constitute a reasonable doubt in law. The charge was calculated to confuse tbe jury.
[5.] The last charge was calculated to mislead the jury. An honest misstatement of fact, without corrupt intent, does not make a witness unworthy of credit. The witnesses for the prosecution were not impeached. Contradictory evidence only was given. The charge tended to make the jury believe that tbe contradiction necessarily destroyed tbe credibility of tbe witnesses, so as to require corroboration, without regard to whether any misstatement by them was bonest and unintentional, or false and vicious.
Tbe judgment is reversed, and the cause remanded.